BBUNOT, J.
The plaintiff was injured by an automobile operated by the defendant. He sued for $10,000 as damages, and from a judgment dismissing the suit he has appealed.
The facts are that the accident occurred on a dark night, at about 11 o’clock, and during a high wind and heavy rain. The plaintiff was a policeman. He attempted to' cross Texas street, in the city of Shreveport, at' a place different from the regular crossing, and was holding an umbrella over his head and inclined, at an angle, towards the direction of the wind. The defendant was approaching from that direction, and the rain and moisture on the windshield of his car obscured his vision to such an extent that he could not see more than a few feet ahead of the machine. The automobile was being driven at a moderate rate of speed, with ail lights burning. The plaintiff did not .observe the approach of the car, and he had nearly reached the street curbing when he was struck by the right front fender and light of the automobile. The lower court found that plaintiff’s negligence was the proximate cause of the accident and dismissed the suit.
[1,2] The evidence in this case is so conclusive of that fact that we do not think it worth while to review it. We are also of the opinion that the doctrine of the last clear chance has no application to the facts of this case.
For these reasons we are of the opinion that the judgment of the lower court is correct, and it is therefore affirmed, • at appellant’s cost.